
	
		I
		112th CONGRESS
		1st Session
		H. R. 2296
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Michaud (for
			 himself, Mr. Hinchey,
			 Ms. Pingree of Maine, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish an America Rx program to establish fairer
		  pricing for prescription drugs for individuals without access to prescription
		  drugs at discounted prices.
	
	
		1.Short title; purpose
			(a)Short
			 titleThis Act may be cited as the America Rx Act of 2011.
			(b)PurposeThe
			 purpose of this Act is to establish an America Rx program that utilizes
			 manufacturer rebates and pharmacy discounts to reduce prescription drug prices
			 to those residents who are without access to discounted prices for outpatient
			 prescription drugs.
			2.America Rx
			 program
			(a)Establishment
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall establish a program
			 (in this section referred to as the America Rx program)
			 consistent with the provisions of this section to provide qualified residents
			 with access to discounted prices for outpatient prescription drugs through
			 rebate agreements that the Secretary has negotiated with prescription drug
			 manufacturers.
				(2)OutreachThe
			 Secretary shall provide for—
					(A)outreach efforts
			 to build public awareness of the program and maximize enrollment of qualified
			 residents; and
					(B)simplified
			 eligibility procedures and uniform eligibility standards for qualified
			 residents.
					(3)Suspension;
			 terminationIf the Secretary determines that American Health
			 Benefit Exchanges are operational under subtitle D of title I of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) and the America Rx
			 program is no longer needed to ensure that qualified residents have access to
			 outpatient prescription drugs at affordable prices, the Secretary may suspend
			 or terminate the program.
				(b)Rebate
			 agreements with manufacturers
				(1)In
			 generalUnder the America Rx program the Secretary shall
			 negotiate with manufacturers of outpatient prescription drugs rebate agreements
			 with respect to drugs offered under the program to qualified residents.
				(2)Minimum amount
			 of rebatesIn negotiating the amount of such a rebate under
			 paragraph (1), the Secretary shall take into consideration the amount of the
			 rebate calculated under the Medicaid program, the average manufacturer price of
			 prescription drugs, and other information on prescription drug prices and price
			 discounts. The Secretary shall negotiate the amount of such rebates in a manner
			 so that the rebates on average are comparable to the average percentage rebate
			 obtained in outpatient prescription drugs provided under section 1927(c) of the
			 Social Security Act (42 U.S.C.
			 1396r–8(c)).
				(3)Discounted
			 pricesThe Secretary shall
			 specify the method for computing and applying such discounts, including a
			 method for computing and applying discounts on a uniform, average percentage
			 basis.
				(4)PaymentRebates
			 under such agreements shall be payable to the Secretary according to a schedule
			 (not less often than quarterly) negotiated with manufacturers and shall be
			 paid, directly or through States, to participating pharmacies that provide
			 discounts to qualified residents.
				(5)IncentiveIn
			 order to induce manufacturers of outpatient prescription drugs to enter into
			 such rebate agreements to carry out the purpose described in section 1(b), the
			 Secretary shall provide, in the case of a manufacturer that has not entered
			 into such an agreement, for a denial of a deduction under chapter 1 of the
			 Internal Revenue Code of 1986 for the amount of expenses of the manufacturer
			 for advertising and marketing of drugs of the manufacturer, other than expenses
			 for free samples of drugs subject to section 503(b)(1) of the Federal Food,
			 Drug, and Cosmetic Act intended to be distributed to patients.
				(6)Application of
			 rebatesAmounts received by
			 the Secretary as rebates under this subsection shall be placed into an
			 appropriate account in the Treasury and shall be available in advance of
			 appropriations to the Secretary for the payment of discounts and other costs of
			 participating pharmacies in carrying out the America Rx program and for the
			 payment of administrative costs in carrying out the program. Under the America
			 Rx program, participating pharmacies shall be ensured reasonable and timely
			 payment of discounts they provide to qualified residents under the
			 program.
				(c)Role of States
			 in administering program
				(1)In
			 generalUnder the America Rx program the Secretary may enter into
			 appropriate arrangements with States under which States provide for the
			 administration of the program in return for payment of the reasonable
			 administrative expenses associated with such administration.
				(2)Administrative
			 functionsSuch administration functions may include—
					(A)determinations of
			 eligibility of qualified residents;
					(B)arrangements with
			 participating pharmacies; and
					(C)such other
			 functions as the Secretary determines appropriate.
					(3)Contractual
			 authorityIn carrying out responsibilities under this section,
			 the Secretary and States may enter into agreements with pharmacy benefit
			 managers and other third parties.
				(d)Program
			 eligibility
				(1)Qualified
			 resident definedFor purposes of this section, the term
			 qualified resident means an individual who—
					(A)is a citizen or national of the United
			 States or is lawfully present in the United States (as determined in accordance
			 with section 1411 of the Patient Protection and Affordable Care Act);
			 and
					(B)as determined
			 under regulations of the Secretary, is not covered under any public or private
			 program that provides substantial benefits (which may be discounted prices)
			 towards the purchase of outpatient prescription drugs.
					(2)Screening
					(A)For other
			 governmental programsIndividuals who apply for benefits under
			 the America Rx program shall be screened for eligibility under the Medicaid
			 program and other applicable Governmental health care programs and, if found
			 eligible, shall be enrolled in such program or programs.
					(B)Screening by
			 Health Insurance ExchangesIn the case of individuals enrolling
			 in a qualified health plan through a Health Insurance Exchange under title I of
			 the Patient Protection and Affordable Care Act, the Exchange shall provide (at
			 the time of enrollment) for a screening of the individual to determine if the
			 individual is a qualified resident for purposes of the America Rx
			 program.
					(3)Relation to
			 other coverageIn order not to discourage employers and health
			 insurance issuers from providing comprehensive prescription drug coverage
			 through a group health plan or health insurance coverage, no such employer or
			 issuer may participate in a Health Insurance Exchange if the Secretary
			 determines that the prescription drug benefits under the plan or coverage have
			 been reduced as a result of the America Rx program.
				(4)Protection of
			 the low incomeNothing in this section shall be construed as
			 reducing the prescription drug benefits available to low-income individuals, as
			 well as senior citizens and the disabled, under the Medicare or Medicaid
			 programs as a result of the implementation of the America Rx program.
				(e)Arrangements
			 with participating pharmacies
				(1)In
			 generalUnder the America Rx program arrangements are made with
			 pharmacies for the provision of prescription drugs at discounted prices to
			 qualified residents in a reasonably accessible manner. Such arrangements shall
			 provide that—
					(A)each participating
			 pharmacy shall—
						(i)provide discounts
			 on prices for outpatient prescription drugs for qualified residents in return
			 for prompt reimbursement of the amount of such discounts and a reasonable
			 dispensing fee;
						(ii)not
			 charge qualified residents more (before such discounts) for outpatient
			 prescription drugs than the amount that individuals who are not qualified
			 residents are charged for such drugs; and
						(iii)report to the
			 Secretary (or the Secretary’s designee) information regarding the discounts
			 provided and fees incurred; and
						(B)the program
			 shall—
						(i)ensure the
			 reasonable and timely payment to a participating retail pharmacy on a prompt
			 basis (no less promptly than as provided under the Medicare program) for
			 discounted prices provided to qualified residents under the program and for
			 reasonable dispensing fees; and
						(ii)not
			 impose any additional fees on such pharmacies in connection with participation
			 in the program.
						(2)Discounted
			 pricesThe amount of the discount provided to enrolled qualifying
			 residents shall reflect the amount of rebates obtained, reduced by expenses
			 relating to administrative costs of the Federal and State governments and of
			 participating pharmacies.
				(f)DefinitionsFor
			 purposes of this section:
				(1)The term
			 Health Insurance Exchange means such an Exchange as established
			 and operated under part 3 of subtitle D of title I of the Patient Protection
			 and Affordable Care Act.
				(2)The term
			 manufacturer has the meaning given such term in section 1927(k)(5)
			 of the Social Security Act (42 U.S.C.
			 1396r–8(k)(5)).
				(3)The term
			 Medicaid program means a State program under title XIX of the
			 Social Security Act, including such a
			 program operating under a Statewide waiver under section 1115 of such
			 Act.
				(4)The term
			 outpatient prescription drug has the meaning given the term
			 covered outpatient drug in section 1927(k)(2) of the
			 Social Security Act (42 U.S.C.
			 1396r–8(k)(2)).
				(5)The term
			 Secretary means the Secretary of Health and Human Services.
				(6)The term
			 State has the meaning given such term for purposes of title XIX of
			 the Social Security Act.
				
